                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    ATTPRO RRG RECIPROCAL RISK                         CASE NO. C19-1812-JCC
      RETENTION GROUP,
10
                                                         MINUTE ORDER
11                          Plaintiff,
                 v.
12
      STEPHEN AIDEN TELLER AND HIS
13    MARITAL COMMUNITY WITH JANE DOE
      TELLER, et al.,
14

15                          Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.
18   Coughenour, United States District Judge:
19          This matter comes before the Court on the parties’ stipulated motion for an extension of
20   time for Defendants to respond to Plaintiff’s complaint (Dkt. No. 10). Having thoroughly
21   considered the motion and the relevant record, and finding good cause, the Court hereby
22   GRANTS the motion. Defendants shall file their answer or responsive pleading to Plaintiff’s
23   complaint no later than February 14, 2020.
24          //
25          //
26          //


     MINUTE ORDER
     C19-1812-JCC
     PAGE - 1
 1        DATED this 24th day of January 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1812-JCC
     PAGE - 2
